UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2281


In re:   JAMES DOW VANDIVERE,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:15-hc-02017-D)


Submitted:   December 17, 2015              Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Dow Vandivere, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James    Dow    Vandivere    petitions    for    a     writ    of   mandamus

seeking an order directing the district court to discharge him

from detention and require proof of jurisdiction in his civil

commitment proceeding and seeking review of an order entered in

that proceeding.         We conclude that Vandivere is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                   In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Vandivere is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                       We

also   deny     Vandivere’s    motion    for    stay    pending      appeal.      We

dispense       with    oral   argument   because       the    facts    and     legal

contentions      are   adequately    presented    in    the    materials     before

this court and argument would not aid the decisional process.

                                                                 PETITION DENIED



                                         2